Citation Nr: 0217373	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  99-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	[redacted], Legal Custodian


WITNESSES AT HEARING ON APPEAL

Appellant and R. K.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

By a rating action in September 2000, the RO adjudicated the 
veteran incompetent.  In November 2002, the RO authorized 
the appellant to receive and disburse the veteran's VA 
benefits.

In September 2002, the appellant and the veteran had a 
hearing at the RO before the undersigned member of the 
Board.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)), the 
Board is undertaking additional development on the issue of 
entitlement to service connection for PTSD.  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) (codified at 38 
C.F.R. § 20.903.)  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing that issue.



FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 1997, 
the RO found that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for bilateral knee disability.

2.  Evidence associated with the record since the RO's March 
1997 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for disability in either knee.  


CONCLUSIONS OF LAW

1.  The RO's March 1997 decision, which denied entitlement 
to service connection for bilateral knee disability, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2002).  

2.  The criteria to reopen the claim of entitlement to 
service connection for disability in either knee have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  

In this case, the RO has informed the veteran and the 
appellant on several occasions of the information and 
evidence necessary to substantiate his claims of entitlement 
to service connection for bilateral knee disability.  Such 
information was sent to the veteran in letters dated in 
November 1996, April 1998, and May 1998; in the Statement of 
the Case; and in the Supplemental Statement of the Case.  
During the veteran's September 2002 hearing, the undersigned 
member of the Board stated that if a review of the record 
revealed deficiencies in any information or evidence on 
file, the Board would identify additional information the 
veteran would need to submit; the assistance the Board would 
give to the appellant, particularly in the area of obtaining 
private medical records; and the evidence the VA would 
obtain, especially any records in possession of the 
Government.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran and the 
appellant, including a May 1998 request to private health 
care providers; a July 2000 request for VA medical records; 
and requests for records to the veteran, dated in November 
1996, April 1998, and May 1998.  Evidence on file relevant 
to the veteran's knee disability includes the veteran's 
service medical records; January 1995 statements from the 
veteran's mother and R. K.; the report of a May 1996 VA 
examination; VA medical records reflecting treatment from 
March 1997 through August 2002; a November 1997 medical 
report from the Florida Department of Children and Families; 
and reports from private health care providers, dated from 
October 2000 through April 2002, including reports of 
surgery performed in November 2000 and May 2001.  In this 
regard, it should be noted that neither the veteran nor the 
appellant has identified any outstanding evidence (which has 
not been sought by the VA) which could be used to support 
his certified claim of entitlement to service connection for 
bilateral knee disability.  Finally, as noted above, in 
September 2002, the veteran and the appellant had a hearing 
at the RO before the undersigned member of the Board.  
In light of the foregoing, the Board concludes that through 
various means of notification, the RO has informed the 
veteran and the appellant of the information and evidence 
necessary to substantiate the claim; has provided the VA 
examinations necessary to determine, the nature, extent, 
etiology of his bilateral knee disability; and has afforded 
him the opportunity to have a hearing.  Therefore, the RO 
has met its duty to assist the veteran in the development of 
his claim.  Accordingly, there is no need for further 
development of the evidence in order to meet the 
requirements of the VCAA.  

II.  The Facts

The veteran's service medical records show that in March 
1970, he complained of a one day history of knee pain.  
There was no trauma or swelling associated with that 
disorder.  He demonstrated a limited a range of active 
motion, and the impression was rule out stress fracture.  
Following an orthopedic consultation the next day, the 
impression was stress reaction.  Thereafter, the veteran was 
place on 3 weeks of light duty.  X-rays of the left knee, 
taken to ascertain/eliminate the presence of a stress 
fracture were negative.

During his service separation examination in July 1971, the 
veteran responded in the negative, when asked if he then 
had, or had ever had, a trick or locked knee.  On 
examination, his lower extremities were normal.

In January 1995, the veteran's mother reported that prior to 
service, the veteran had not had any trouble with his knees.  
She also reported that while he was home on leave, he stated 
that he had injured his knees during basic training and that 
he had continued to have pain in his knees.  She stated that 
he also had knee problems when he got out of the service and 
that such problems had caused him to lose jobs.  

In January 1995, R. K. reported that she had known the 
veteran for about 5 years and that on many occasions he had 
had knee pain.  She confirmed that those problems had caused 
him to lose jobs.

Following a VA general medical examination in May 1996, the 
veteran reported that since basic training, he had had left 
knee pain.  He stated that it had been worse during the 7 
years prior to the examination and that he now had constant 
pain and intermittent swelling in each knee.  The 
examination of the knees was unremarkable for bony 
hypertrophy, swelling, tenderness, or erythema.  It was 
noted that the veteran had swan neck deformities over most 
of the fingers of each hand.  The examiner did not 
specifically conclude that the veteran had disability of 
either knee.  There was a diagnosis of suspect rheumatoid 
arthritis.

During a VA orthopedic examination in May 1996, the veteran 
noted the gradual onset of knee pain in service.  He denied 
any history of trauma.  He noted at the time of the 
examination that he had transient stiffness in his knee 
joints.  On examination, the veteran's hands presented a 
roughened appearance with callus formation at the sites of 
pressure contact.  Xerosis was also present.  There were 
multiple Heberden nodes at the dorsal, lateral, and medial 
aspects of the distal interphalangeal joints.  There was 
flexion and lateral deviation of the distal phalanx of the 
little finger and ring finger, bilaterally.  There was also 
Bouchard's nodes at the proximal interphalangeal joints over 
the dorsal, lateral, and medial aspects with flexion and 
lateral deviation of the proximal interphalangeal joints of 
the ring finger and little finger, bilaterally.  There were 
also bony outgrowths of the first carpometacarpal joint, 
bilaterally.  There was tenderness of the first 
carpometacarpal joint of the right hand.  

On further examination, palpation revealed tenderness of the 
inferior aspect of the patella up against the femoral 
condyle, bilaterally.  There were bony hypertrophic changes 
in both knees.  Palpation of the left knee revealed crepitus 
in the trochlear region with local tenderness on passive and 
active motion.  Palpation of the medical aspect of the left 
tibia produced tenderness in the anserine region.  Following 
the examination, the diagnoses were asymmetric 
oligoarticular symptoms of the hands and knee, consistent 
with osteoarthritis.  There were no systemic inflammatory 
findings.  Also diagnosed was anserine bursitis of the left 
knee. 

VA outpatient records, dated in January 1997, show that the 
veteran was treated for a several year history of chronic 
knee pain.  Other than a knee injury during basic training, 
he could not recall a specific injury.  He reported pain, 
primarily in his right knee with a giving way sensation and 
some intermittent swelling.

An MRI of the veteran's right knee, performed by the VA in 
July 1997, revealed moderate degenerative changes in both 
the medial and lateral menisci.  A short, linear area of 
increased signal intensity was noted in the posterior horn 
of the medial meniscus.  The interpreting radiologist was 
not entirely sure whether that abnormality represented a 
short tear or just additional degenerative changes.

An MRI of the veteran's left knee, performed by the VA in 
September 1997, revealed a probable massive tear in the 
posterior horn of the medial meniscus.

In November 1997, a physician working with the Florida 
Department of Children and Families noted that the veteran 
had undergone arthroscopy to repair a tear of the left 
medial meniscus.

VA outpatient records, dated in January and February 1998, 
show that in October 1997, the veteran had undergone 
arthroscopy of the a partial medial meniscectomy.

Records from J. G. S., M.D., show that from October 2000 to 
September 2002, he treated the veteran for bilateral knee 
disability.  An MRI of the left knee, performed in October 
2000, showed an extensive tear of the posterior horn and 
body of the medial meniscus with a questionable bucket 
handle component and a small joint effusion.  In November 
2001, the veteran underwent left knee arthroscopy with an 
anterior synovectomy in two areas and a partial medial 
meniscectomy.  The post-operative diagnosis was anterior 
synovitis of the left knee with a torn medial meniscus.  An 
MRI of the right knee, performed in April 2001, revealed a 
torn posterior horn of the medial meniscus; a small amount 
of fluid within the joint; and some tendinopathy in the 
distal quadriceps tendon.  In May 2001, the veteran 
underwent right knee arthroscopy with an anterior 
synovectomy and partial medial meniscectomy.  The post-
operative diagnosis was anterior synovitis of the right knee 
with a torn medial meniscus.  In April 2002, an MRI of the 
right knee revealed small joint effusion; a degenerative 
intrasubstance signal in the posterior horn of the medial 
meniscus without evidence of a meniscal tear; and an 
intrasubstance signal and thinning within the proximal 
anterior cruciate ligament (ACL), suggestive of a prior ACL 
injury or strain, although no acute cruciate or collateral 
ligament tear was appreciated.  

VA outpatient records, dated in January and August 2002, 
show that the veteran continued to received treatment for 
bilateral knee disability, including degenerative joint 
disease. 

III.  Analysis

The appellant seeks entitlement to service connection for 
bilateral knee disability.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Even if the 
disease at issue is initially diagnosed after the veteran's 
discharge from service, service connection may still be 
granted when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  
In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to 
a degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. § 1101, 1112 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.307 (2002).  

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for bilateral knee disability.  By a rating action in March 
1995, the RO denied the veteran's claim of entitlement to 
service connection for such disability.  The veteran was 
notified of that decision, as well as his appellate rights; 
however, a Notice of Disagreement (NOD) was not received 
with which to initiate the appellate process.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.302 (2002).  
Accordingly, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2002).  In March 
1997, the RO confirmed and continued that denial.  Again, an 
NOD was not received, and again that decision became final.

Because the claim has been developed as one for service 
connection rather than as a request to re-open a claim, it 
is necessary to consider whether the appellant has had 
adequate notice of the basis of the claim and adequate 
opportunity to present evidence and argument in support of 
the claim.  Bernard v. Brown, 4 Vet.App. 384 (1993).  Over 
the course of the development of the claim, the appellant 
has been informed the requirements for the grant of service 
connection and of the kind of evidence that is necessary to 
meet those requirements.  He has, therefore, been informed 
of the kind of evidence that would constitute new and 
material evidence, and he has made efforts to present such 
evidence.  Thus, although the question being decided is 
whether and new and material has been added to the record, 
the veteran has had an adquate opportunity to present his 
claim.

Relevant evidence on file at the time of the RO's last final 
denial in March 1997 consisted of the veteran's service 
medical records; statements from the veteran's mother and R. 
K, received in January 1995; and the reports of VA 
examinations performed in May 1996.  Such evidence showed 
that although the veteran had injured his left knee during 
basic training, there was no competent evidence of further 
left knee problems until the mid-1990's, when the VA 
examination revealed symptoms compatible with osteoarthritis 
in both knees and anserine bursitis of the left knee.  There 
was no evidence of disease or injury of the right knee of 
any kind until the mid-1990's, when symptoms of arthritis 
were noted.  Moreover, there was no competent evidence of a 
nexus between either knee disability and service, nor was 
there any competent evidence of a nexus between the 
veteran's arthritis of the knees and the first year after 
his discharge from service.  The only evidence of a 
relationship to service was offered by the veteran, his 
mother, and R. K.  As laypersons, however, they were not 
qualified to render opinions, which required medical 
expertise, such as the diagnosis or etiology of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection for bilateral knee 
disability was denied.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and material 
evidence under 38 C.F.R. § 3.156.  New and material evidence 
is evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but 
only after insuring that the duty to assist the veteran in 
the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the RO's March 
1997 decision consists of VA outpatient records, dated from 
January 1997, through August 2002; a report of an MRI of the 
right knee, performed by the VA in July 1997; a report of an 
MRI of the left knee, performed by the VA in September 1997; 
a November 1997 medical report from the Florida Department 
of Children and Families; and records from J. G. S., M.D., 
which show treatment for bilateral knee disability from 
October 2000 to September 2002.  While such records are new 
in the sense that they were not previously before agency 
decisionmakers, they are essentially cumulative in nature.  
That is, they remain negative for any evidence of a nexus 
between disability in either knee and service.  Indeed, they 
are negative for any competent evidence of left knee 
disability between service and the mid-1990's or any 
evidence of right knee disability prior to the mid-1990's.  
The only evidence of a relationship between the veteran's 
bilateral knee disability and service continues to come from 
the veteran and lay persons who support his claim.  As in 
March 1997, however, their opinions, without more, are 
insufficient to support the claim.  38 C.F.R. § 3.159(a)(1) 
(2002); Espiritu.  

In light of the foregoing, the Board concludes that the 
additional records and reports do not correct the deficits 
in the evidence which existed at the time of the RO's 
decision in March 1997.  Therefore, the additional evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
additional evidence is not new and material for the purpose 
of reopening the claim of entitlement to service connection 
for disability in either knee.  

While the Board has considered and denied this appeal on a 
ground different from the RO, that is, whether new and 
material evidence has been submitted rather than a de novo 
basis, the veteran has not been prejudiced by the Board's 
decision.  By considering it de novo, the RO accorded the 
claim greater consideration than was warranted under the 
circumstances.  See Elkins v. West, 12 Vet. App. 209 (1999) 
and Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To 
remand the case to the RO for consideration of the issue of 
whether new and material evidence has been received would be 
pointless, and, in light of the law and regulations cited 
above, would not result in a determination favorable to the 
veteran.  VAOPGCPREC 16-92. 
ORDER

New and material evidence not having been received, the 
request to reopen the claim of entitlement to service 
connection for bilateral knee disability is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

